Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2016

                                      No. 04-16-00014-CR

                                    Robert Adrian RENDON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR11270
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

        The reporter’s record was originally due April 18, 2016, but was not filed. On April 21,
2016, this court notified the court reporter that the reporter’s record was late. Our notice
required the reporter to file the record no later than May 23, 2016, unless appellant had failed to
pay or make arrangements to pay the fee for preparing the record and is not entitled to the record
without paying the fee, in which case the reporter was required to file a notice so advising the
court no later than May 1, 2016. The court reporter responded to our notice on May 6, 2016, by
stating that the record was not filed because her health and other duties precluded her from
working on the record. The reporter requested an extension until June 30, 2016 to file the record.

        Accordingly, we GRANT the requested extension and ORDER the reporter to file the
reporter’s record on or before June 30, 2016. The reporter is advised that no further
extensions of time to file the brief will be granted absent written proof of extraordinary
circumstances.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court